DETAILED ACTION
This action is pursuant to the claims filed on 02/11/2021. Claims 8, 11, 12, and 15-31 are pending. Claims 11, 12, 15, and 22-30 are withdrawn as being directed to a non-elected invention. A final action on the merits of claims 8, 16-21, and 31 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections of the previous office action are withdrawn.	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 16-17, 20-21, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. PGPub No. 2015/0065820) in view of Kinser (U.S. PGPub No. 2018/0020957), in view of Hetke (U.S. PGPub No. 2007/0123765), and in further view of Payvar (U.S. PGPub No. 2005/0004476).
Regarding claim 8, Ho teaches an implantation apparatus (Fig 3r) comprising:(a) a rigid substrate (Fig 3r substrate 302); (b) at least one sacrificial layer (Fig 3q-3r and [0222], sacrificial layer 304); and (c) a flexible implantable device (Fig 3r implantable device 300r separated from substrate 302) comprised of: a first biocompatible polymer layer (Fig 3r first biocompatible layer 310); a structural layer (Fig 3r electrical interconnects 338 and sensor electrode 340 define a structural layer); a second biocompatible polymer layer (Fig 3r second ; where the at least one sacrificial layer is soluble in aqueous solutions ([0223] sacrificial layer 304 removable in fluid including DI water) and where the flexible implantable device is configured to become independently movable relative to the substrate as the sacrificial layer dissolves (Fig 3r, implantable device separates from substrate 302 after sacrificial layer 304 dissolves) where the structural layer and second biocompatible polymer layer are configured to allow the attachment of conducting leads (Fig 3r, electrical contacts 324, electrical interconnects 326, electrical interconnects 338 are attached to the structural layer and biocompatible layer 358 (i.e., they are configured to allow the attachment of contacts/interconnects 324, 326, 338)) to create a path between the structural layer and an external circuit (Figs 1 and 3r, interconnects 151 and 157 connect bio-interactive electronics 160  and circuitry of controller 150 to external circuit of external reader 120 via a wireless connection 171). Ho further teaches wherein the sacrificial layer can comprise one or more metal layers ([0328]).
Ho is silent to the specific material of the at least one sacrificial layer.
In related prior art, Kinser teaches a similar device wherein a similar sacrificial layer comprises a biodegradable metal that is compatible for insertion into the human body ([0031]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sacrificial layer of Ho in view of Kinser to incorporate a sacrificial layer comprising a biodegradable metal. Doing so would be a simple substitution of one well-known sacrificial layer material (Ho [0328]) for another well-known sacrificial layer material (Kinser [0031]) to yield the predictable result of providing a sacrificial layer that is biodegradable and biocompatible to dissolve over time in the human body ([0031]).
Ho fails to teach wherein the path between the conducting leads and external circuit is an electrical path.
In related prior art, Payvar teaches a similar implantable device (Fig 1 implantable lead 104) wherein sensors of the implantable device may be connected to external circuitry interchangeably via wireless or wired means ([0186] sensors 209 and 206 can be connected to circuitry of housing 201 via wireless or wired means). 
In related prior art, Hetke teaches a similar implantable electrode (Fig 1 and [0034] discloses use with long-term implants) wherein a similar part of a structural layer is exposed through a similar biocompatible polymer layer (Fig 1 bond pads 13, [0036] describes bond pads as formed by openings in a dielectric layer; [0035] discloses dielectric as a polymer) to allow an attachment of conducting leads to the structural layer to create an electrical path between the structural layer and a circuit external to the flexible implantable device (Fig 1 and [0035-0036], bond pads 13 configured to connect with external instrumentation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second biocompatible layer of Ho in view of Kinser, Payvar and Hetke to incorporate a bond pad exposed through the second biocompatible layer such that the structural layer and second biocompatible layer is configured to allow the attachment of conducting leads to arrive at the device of claim 8. Doing so would be a simple substitution of one well-known connection means for transmitting electrical signals (Ho, wireless connection) for another well-known connection means for transmitting electrical signals (Hetke, bond pads 13 and [0035-0036]) to yield the expected and predictable result of transmitting electrical signals from the implantable device to an external circuit (Payvar [0186]).
Regarding claim 16, Ho further teaches wherein the substrate is a semiconductor ([0067] substrate 302 is a silicon wafer).
Regarding claim 17, Ho further teaches wherein the substrate is silicon ([0067] substrate 302 is a silicon wafer).
Regarding claim 21, Ho further teaches where the structural layer comprises an electrically conductive component, a fluidic channel, or a sensor (Fig 3r electrical interconnects 338 and sensor electrode 340 define a structural layer).
Regarding claim 31, Ho teaches an implantation apparatus (Fig 3r) comprising: (a) a rigid substrate (Fig 3r substrate 302); (b) at least one sacrificial layer (Fig 3q-3r and [0222], sacrificial layer 304); and (c) a flexible implantable device (Fig 3r implantable device 300r separated from substrate 302)  comprised of: a first biocompatible polymer layer (Fig 3r first biocompatible layer 310); a structural layer (Fig 3r sensor electrode 340 define a structural layer); a second biocompatible polymer layer (Fig 3r second biocompatible layer 358; [0182] discloses both biocompatible layers being polymers); and (d) conducting leads (Fig 3r interconnects 338, 326 and electrical contacts 324), where the at least one sacrificial layer is soluble in aqueous solutions ([0223] sacrificial layer 304 removable in fluid including DI water) and where the flexible implantable device is configured to become independently movable relative to the rigid substrate as the at least one sacrificial layer dissolves (Fig 3r, implantable device separates from substrate 302 after sacrificial layer 304 dissolves), and where the conducting leads are attached to the structural layer (Fig 3r, electrical interconnects 338 are attached to the structural layer 340) to create a path between the structural layer and a circuit external to the flexible implantable device (Figs 1 and 3r, interconnects 151 and 157 connect bio-interactive electronics 160 and circuitry of controller 150 to external circuit of . Ho further teaches wherein the sacrificial layer can comprise one or more metal layers ([0328]).
Ho is silent to the specific material of the at least one sacrificial layer.
In related prior art, Kinser teaches a similar device wherein a similar sacrificial layer comprises a biodegradable metal that is compatible for insertion into the human body ([0031]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sacrificial layer of Ho in view of Kinser to incorporate a sacrificial layer comprising a biodegradable metal. Doing so would be a simple substitution of one well-known sacrificial layer material (Ho [0328]) for another well-known sacrificial layer material (Kinser [0031]) to yield the predictable result of providing a sacrificial layer that is biodegradable and biocompatible to dissolve over time in the human body ([0031]).
Ho fails to teach wherein the path between the conducting leads and external circuit is an electrical path.
In related prior art, Payvar teaches a similar implantable device (Fig 1 implantable lead 104) wherein sensors of the implantable device may be connected to external circuitry interchangeably via wireless or wired means ([0186] sensors 209 and 206 can be connected to circuitry of housing 201 via wireless or wired means). 
In related prior art, Hetke teaches a similar implantable electrode (Fig 1 and [0034] discloses use with long-term implants) wherein a similar part of a structural layer is exposed through a similar biocompatible polymer layer (Fig 1 bond pads 13, [0036] describes bond pads as formed by openings in a dielectric layer; [0035] discloses dielectric as a polymer) to allow an attachment of conducting leads to the structural layer to create an electrical path between the structural layer and a circuit external to the flexible implantable device (Fig 1 and [0035-0036], bond pads 13 configured to connect with external instrumentation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second biocompatible layer of Ho in view of Kinser, Payvar and Hetke to incorporate a bond pad exposed through the second biocompatible layer such that the conducting leads are attached to the structural layer to create an electrical path to an external circuit to arrive at the device of claim 31. Doing so would be a simple substitution of one well-known connection means for transmitting electrical signals (Ho, wireless connection) for another well-known connection means for transmitting electrical signals (Hetke, bond pads 13 and [0035-0036]) to yield the expected and predictable result of transmitting electrical signals from the implantable device to an external circuit (Payvar [0186]).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Kinser, in view of Payvar, in view of Hetke as applied to claim 8, and in further view of NPL-1 (“Modeling the Insertion Mechanics of Flexible Neural Probes Coated with Sacrificial Polymers for Optimizing Probe Design”; hereinafter referred as Singh).
Regarding claims 18-19, in view of the combination of claim 8 above, Ho further teaches wherein the sacrificial layer may be dissolved in as quickly as 5 minutes ([0236-0237]).
Ho fails to explicitly teach wherein the sacrificial layer is configured to dissolve in vivo.
In related prior art, Singh teaches the use of sacrificial layers configured to dissolve in physiological fluids in vivo with implantable probes (Page 2 paragraph 5). Singh further teaches wherein the sacrificial layer degrades rapidly to allow for the implant to be exposed to the nearby target tissue (Page 2 paragraph 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sacrificial 
The Ho/Kinser/Payvar/Singh combination discloses the invention substantially as claimed above except for the sacrificial layer being configured to dissolve within 30 minutes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use provide a sacrificial layer configured to dissolve within 30 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to allow for the sacrificial layer to provide temporary increased mechanical strength during implantation and then degraded to allow for the implant to be exposed to the target tissue (Ho [0236-0237]; Singh Pg 2 paragraph 5).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Payvar, and in further view of Hetke (U.S. PGPub No. 2007/0123765).
Regarding claim 20, Ho teaches an implantation apparatus (Fig 3r) comprising:(a) a rigid substrate (Fig 3r substrate 302); (b) at least one sacrificial layer (Fig 3q-3r and [0222], sacrificial layer 304); and (c) a flexible implantable device (Fig 3r implantable device 300r separated from substrate 302) comprised of: a first biocompatible polymer layer (Fig 3r first biocompatible layer 310); a structural layer (Fig 3r electrical interconnects 338 and sensor electrode 340 define a structural layer); a second biocompatible polymer layer (Fig 3r second biocompatible layer 358; [0182] discloses both biocompatible layers being polymers), here the at least one sacrificial layer is soluble in aqueous solutions ([0223] sacrificial layer 304  and where the flexible implantable device is configured to become independently movable relative to the rigid substrate as the at least one sacrificial layer dissolves (Fig 3r, implantable device separates from substrate 302 after sacrificial layer 304 dissolves), and where part of the structural layer is exposed through the second biocompatible polymer layer (Fig 3r opening 370 through second biocompatible layer 358 exposes sensor electrode 340). 
Ho fails to teach wherein part of the structural layer is exposed through the second biocompatible polymer layer to allow an attachment of conducting leads to the structural layer to create an electrical path between the structural layer and a circuit external to the flexible implantable device.
In related prior art, Payvar teaches a similar implantable device (Fig 1 implantable lead 104) wherein sensors of the implantable device may be connected to external circuitry interchangeably via wireless or wired means ([0186] sensors 209 and 206 can be connected to circuitry of housing 201 via wireless or wired means). 
In related prior art, Hetke teaches a similar implantable electrode (Fig 1 and [0034] discloses use with long-term implants) wherein a similar part of a structural layer is exposed through a similar biocompatible polymer layer (Fig 1 bond pads 13, [0036] describes bond pads as formed by openings in a dielectric layer; [0035] discloses dielectric as a polymer) to allow an attachment of conducting leads to the structural layer to create an electrical path between the structural layer and a circuit external to the flexible implantable device (Fig 1 and [0035-0036], bond pads 13 configured to connect with external instrumentation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ho in view of .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/11/2021, with respect to the rejection(s) of claim(s) 8 and 16-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Hetke and Kinser.
Applicant's arguments filed 02/11/2021 regarding the previously withdrawn claims have been fully considered but they are not persuasive. Applicant argues that newly amended independent claims 11 and 15 and corresponding dependent claims relate to the same invention of claim 8 and should be examined. These arguments are unpersuasive and the examiner maintains the original restriction requirement mailed 08/19/2020. 
Independent claims 8, 11, and 15 lack unity of invention because even though the inventions of these groups require the technical feature of an implantation apparatus comprising a substrate, a sacrificial layer on the substrate and a flexible implantable comprising a first biocompatible layer, a structural layer, and a second biocompatible layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ho .
As such, claims 11, 12, 15, and 22-30 are withdrawn as being directed to a non-elected invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794